Citation Nr: 1730048	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  16-47 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 1, 2014, for the payment of nonservice-connected pension with aid and attendance benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to August 1953

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2016 determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, that assigned an effective date of November 1, 2014, for the payment of nonservice-connected pension with aid and attendance benefits.  (Jurisdiction of the appeal remains with the RO in Los Angeles, California.)  In July 2016, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in August 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2016.

On June 13, 2017, in lieu of the Veteran, his daughter offered  testimony during a Board videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing has been associated with the claims file.  .

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  While many documents, including the Board hearing transcript, are in the VBMS file, the Virtual VA file includes additional documents, to include adjudicatory decisions, notification letters, and various other relevant documents.  All such records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The record contains no statement or communication from the Veteran, prior to October 20, 2015, that manifests intent to seek VA pension or compensation benefits.


CONCLUSION OF LAW

The claim for an effective date earlier than November 1, 2014, for the payment of nonservice-connected pension with aid and attendance benefits is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.114, 3.155, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

At the outset, the Board notes that, as regards the earlier effective date claim decided herein, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect thereto.  The Board finds that these actions are sufficient to satisfy any fundamental due process  owed the Veteran in connection with this claim.  As is explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The Veteran was initially awarded  nonservice-connected pension with aid and attendance benefits in November 2015, with an effective date of payment being November 1, 2015.  In the November 2015 notice letter informing the Veteran that his claim for nonservice-connected pension benefits had been granted, it was noted that the Veteran may be entitled to pension up to one year prior to the date of his claim if the Veteran submitted medical evidence showing his need for this benefit back to that date.  The Veteran supplied the requested information, noting that he was admitted as a patient to the intermediate nursing care unit at the California Veterans Home on November 12, 2014, and in February 2016, the PMC made the payment of nonservice-connected pension with aid and attendance benefits retroactive to November 1, 2014.

Although not precisely indicated, the Board presumes that entitlement to retroactive benefits was possible under the liberalizing effects of Public Law 107-103, which became effective in September 2001 and provided automatic pension entitlement to Veterans over the age of 65.  See Veterans Education and Benefits Expansion Act of 2001, PL 107-103.  As the Veteran was older than 65 years of age as of September 2001, the statutory and regulatory authority would allow assignment of a retroactive effective date, up to one year prior to receipt of the claim.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2016).  Further, when an award of pension based on an original claim is effective for a period prior to the date of receipt of the claim, any additional pension by reason of aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401 (2016).

Regarding the assignment of November 1, 2014, as the effective date for the award of nonservice-connected pension benefits, the Board notes that the Veteran's claim for such benefits was received on October 20, 2015.  Thus, it would seem as though an effective date as early as October 20, 2014, could be assigned for the award of benefits.  However, regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).  Thus, any error in assigning an effective date of November 1, 2014, as opposed to October 20, 2014, for the grant of nonservice-connected pension is harmless, as it would not affect the payment of benefits.  The Board thus concludes that the appropriate payment date of November 1, 2014, was established for the grant of entitlement to nonservice-connected pension with aid and attendance benefits.

Turning to the Veteran's disagreement with the effective date of November 1, 2014, for the payment of nonservice-connected pension with aid and attendance benefits, the Board notes that, in requesting an even earlier effective date, the Veteran, in his VA Form 9, argues that VA treatment records dated in November 2010 demonstrated his intent to then file a claim for VA benefits.  Specifically, the Veteran argues that his medical records show that his family had contacted the VA Medical Center (VAMC) in Loma Linda, California, on multiple occasions after he had suffered a stroke in October 2010, requesting information and assistance with regard to VA treatment and benefit options.  The Veteran believes these records evidenced an intent to file for benefits in October/November 2010.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Specifically, for pension claim received on or after October 1, 1984, the effective date is the date of receipt of the claim, unless, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that "an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  

Thus, although the law requires the Secretary to "give a sympathetic reading to a veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations" ( Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)), [i]t follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised" Criswell, 20 Vet. App. at 503-04.

Moreover, the courts have explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports, standing alone, can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2016).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim for benefits.  Id.; see also Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the record reveals that the Veteran first filed a claim for VA pension benefits in October 2015.  Notably, there is no communication from the Veteran dated prior to October 2015, to include any previous applications for VA disability compensation.  See 38 C.F.R. § 3.151 (providing that a claim for compensation may be considered a claim for pension).  There is also no other document dated prior to October 20, 2015, that evidences an intent to apply for VA benefits.  The Board has considered the Veteran's specific argument that he is entitled to an effective date corresponding with treatment for his stroke suffered in October 2010.  The Board has reviewed the Veteran's VA treatment records and can find no indication therein that the Veteran sought to apply for VA benefits.  Furthermore, to the extent that family members requested information and assistance with regard to VA treatment and benefit options, the Board notes that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991). 

Further, while VA has a general statutory obligation to provide outreach services to potential claimants such as the Veteran, see 38 U.S.C.A. § 7722 (West 2014), authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim is set forth in 38 U.S.C.A. § 5110 (a).  Thus, the provisions of 38 U.S.C.A. § 5110 prevail over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements").  

The Board is also aware that VA regulation previously allowed for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (b) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  That section, however, only applied to claims for an increase and claims to reopen if the claim was previously disallowed because the disability was not compensable in degree.  Thus the provisions of 38 C.F.R. § 3.157(b) are not for application in the instant case.

Lastly, as noted above, with regard to payment of pension benefits, if, within one year from the date on which the Veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of willful misconduct, was so incapacitating that it prevented him/her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  See 38 C.F.R. § 3.400(b)(1)(ii)(B).  Here, to the extent that the Veteran could have been considered permanently and totally disabled following his October 2010 stroke, he did not, within a year of that incident, or within a year of his hospital release following the stroke, file a claim for a retroactive award.  See 38 C.F.R. § 3.400(b)(1)(ii)(B) (noting that while the facts and circumstances of each case apply, "extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim").  Accordingly, this regulatory exception to the general rules governing effective dates for the payment of monetary benefits is not for application in this case.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances presented here, the Board finds that the law mandates an effective date no earlier than November 1, 2014, for the payment of nonservice-connected pension with aid and attendance benefits, and that, therefore, the claim on appeal must be denied as a matter of law.  See 38 C.F.R. § 3.114(a); 3.400(b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date earlier than November 1, 2014, for the payment of nonservice-connected pension with aid and attendance benefits is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


